     Case: 1:19-cr-00277 Document #: 25 Filed: 05/24/19 Page 1 of 1 PageID #:69

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 24, 2019:


       MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: Arraignment set for 06/07/2019 at 2:30 p.m. Defendant ordered to appear and be
transported by U.S. Marshals Service. Emailed notice (slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
